Citation Nr: 0634814	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The veteran testified in support of this claim at a hearing 
held before the undersigned in Washington, D.C., in October 
2005.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Schizophrenia is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of the veteran's discharge from service.    


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim at issue by letters dated November 2003, December 2003 
and March 2004, before initially deciding that claim in a 
rating decision dated May 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the such notice also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  In the aforementioned notice letters, the RO 
acknowledged the veteran's claim for service connection, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
informed him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claim.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  Rather, as 
explained below, service connection may not be granted in 
this case; therefore, any question relating to the 
appropriate disability evaluation and effective date to be 
assigned such a grant is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's service connection claim.  
38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, 
the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical and personnel records and 
post-service VA and private treatment records.  Since then, 
the veteran has not asserted that there is any other 
pertinent evidence to add to the claims file.  The RO also 
conducted medical inquiry in an effort to substantiate the 
veteran's claim by affording the veteran a VA examination, 
during which an examiner addressed the etiology of the 
disorder at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks service connection for schizophrenia.  
According to written statements submitted during the course 
of this appeal and his hearing testimony, presented in 
October 2005, this disease initially manifested in service 
and necessitated his discharge therefrom.  The veteran 
disagrees with the RO's characterization of his in-service 
mental problems as schizoid personality disorder. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may be presumed for psychoses if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested such condition to a degree 
of 10 percent within one year from the date of discharge and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post-service VA and private treatment records 
dated since the late 1970s and reports of VA examinations 
conducted in April 1996 and July 2005 confirm that the 
veteran currently has schizophrenia.  The question thus 
becomes whether this disease is related to the veteran's 
active service.    

The veteran's service medical records reflect that, during 
active duty in July 1968, the veteran was admitted to a 
hospital for psychiatric evaluation after being accused of 
illegal drug use and placed in the brig, showing paranoid 
tendencies, attempting suicide by hanging, and being 
diagnosed with an emotionally unstable personality.  On 
admission, a medical professional noted a history of 
emotional disturbances since childhood.  Following 
hospitalization, during which the veteran participated in 
group therapy and a milieu program, a medical professional 
diagnosed the veteran with schizoid personality and 
determined that such condition represented an inherent, pre-
existing defect that caused military unsuitability.  In 
September 1968, a Medical Board concurred and recommended the 
veteran's separation from service.

Following discharge, in April 1969, the veteran underwent a 
VA examination, during which a VA examiner diagnosed schizoid 
personality.  Thereafter, the veteran sought VA and private 
treatment for mental complaints and, in 1977, approximately 
nine years after the veteran's discharge from service, a 
physician first diagnosed the veteran with schizophrenia.  A 
VA examiner confirmed this diagnosis during a VA psychiatric 
examination conducted in June 1982.  Thereafter, other 
physicians confirmed this diagnosis during VA and private 
treatment visits.  

One medical professional has offered an opinion regarding 
whether the veteran's schizophrenia is related to his active 
service: an examiner who evaluated the veteran during a VA 
mental disorders examination conducted in July 2005.   That 
examiner indicated that he had reviewed the claims file, 
recorded the veteran's medical history, evaluated the 
veteran, and found him to have schizophrenia.  Based on the 
veteran's clinical history as it evolved, the examiner ruled 
out a relationship between the veteran's schizophrenia and 
service.  

The veteran has not submitted a medical opinion refuting the 
VA examiner's opinion.  As noted above, to prevail in a claim 
for service connection, the veteran must submit competent 
evidence establishing that he has a current disability 
resulting from service.  In this case, the veteran's 
assertions represent the only evidence of record establishing 
that his schizophrenia is related to his active service.  
Such assertions are insufficient to establish the necessary 
nexus in this case as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
relating the veteran's schizophrenia to his period of active 
service, or establishing that such disease manifested to a 
compensable degree within a year of the veteran's discharge 
from service, the Board concludes that schizophrenia was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, such claim must be denied.


ORDER

Service connection for schizophrenia is denied.  



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


